Citation Nr: 0801177	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel










INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1944.  He died in April 2004.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. 


FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for asthma, rated as 30 percent disabling.

2.  The veteran's immediate cause of death was 
cardiopulmonary arrest, due to or as a consequence of left 
ventricular failure, due to or as a consequence of 
arteriosclerotic heart disease - acute myocardial infarction.  
Other significant conditions contributing to death but not 
resulting in the underlying cause included chronic 
obstructive pulmonary disease (COPD) and carcinoma of the 
lung with extensive bone metastasis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a non-
detailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Where a claimant submits a detailed application for benefits, 
VA must provide a detailed response.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Required notice was completed by a 
letter dated in August 2004, which informed the appellant of 
all four elements required by the Pelegrini II Court as 
stated above.  In light of the denial of the claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of prejudice to her under the 
holding in Dingess/Hartman.   

While the letter did not specifically include a statement of 
the condition for which the veteran was service-connected at 
the time of his death, it did provide an explanation of the 
evidence and information required to substantiate the DIC 
claim based on either a previously service-connected 
condition or a condition not yet connected.  Further, the 
appellant demonstrated that she had actual knowledge of all 
of the requirements for the cause of death claim as she 
attempted to relate the veteran's service-connected asthma, 
his only service-connected disability, to his death in her 
claim for benefits.  As such, failure to notify the appellant 
of which disabilities the veteran was service connected for 
is harmless error.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, private medical records, 
and VA treatment records.  VA also obtained a medical opinion 
as to the etiology of the veteran's death.    

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating this appeal.


II. Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  She argues that asthma weakened his lungs 
and bronchial system and contributed to his death.

To establish service connection for the veteran's cause of 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused, or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).

The veteran died in April 2004.  The death certificate shows 
that immediate cause of death was cardiopulmonary arrest, due 
to or as a consequence of left ventricular failure, due to or 
as a consequence of arteriosclerotic heart disease - acute 
myocardial infarction.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included COPD and carcinoma of the lung with extensive 
bone metastasis.  At the time of his death, the veteran was 
service connected for asthma rated as 30 percent disabling.  

The evidence does not show, nor does the appellant contend, 
that any of the disabilities listed on the veteran's death 
certificate were related to his active service.  
The veteran's service medical records are devoid of any 
complaints of, or treatment for, any of these disabilities, 
and there is no competent evidence of record relating any of 
the disabilities listed on the death certificate to the 
veteran's active service.     

Prior to death, in February 2003, the veteran sought 
treatment from Billy Pickering, M.D., who noted a history of 
heart disease.  In March 2003, Dr. Pickering reported that 
the veteran's chronic obstructive pulmonary disease (COPD) 
was doing well, as the veteran had no shortness of breath or 
chest pain, and again noted the veteran's chronic heart 
disease.  In May 2003, the veteran sought treatment from Dr. 
Pickering for chest pain, which was assessed as pleurisy; 
there was no evidence of acute infiltrate, pneumothorax, or a 
rib fracture.  In May 2003, the veteran also sought treatment 
for wheezing; he reported no chest pain at that time and the 
wheezing was assessed as COPD exacerbation.  At a follow-up 
appointment, Katherine Alexis, M.D. diagnosed the veteran's 
wheezing as COPD and asthma, with acute and worsening 
symptoms.  In September 2003, the veteran was treated by Dr. 
Pickering for hypertension, COPD, which was noted to be doing 
excellent, and coronary artery disease, which was diagnosed 
as stable.  The veteran had no shortness of breath or chest 
pain.  In January 2004, the veteran's COPD was doing 
extremely well, with nebulizer treatments only once a day and 
no reported wheezing or shortness of breath; his blood 
pressure was fair and not quite as under control as Dr. 
Pickering would have liked.  However, later in January 2004, 
the veteran's blood pressure was back under control.  

According to the VA examiner and records from Forest Glen 
Hospital, the veteran was admitted to the hospital in March 
2004 after sustaining a severe myocardial infarction 
complicated by cardiogenic shock and congestive heart 
failure.  He underwent a heart catheterization and was found 
to have severe coronary disease.  During his hospital stay, 
he experienced shortness of breath that was related to 
congestive heart failure.  While in the hospital, the veteran 
was also found to have a large lung mass, determined to be 
related to bronchogenic carcinoma, and bone metastasis.  
During his stay, the veteran's medical condition generally 
deteriorated until he finally succumbed to his illness with 
cardiorespiratory arrest.  

After review of the claims folder in July 2005, a VA examiner 
concluded that the cause of the veteran's death was primarily 
related to coronary heart disease with congestive heart 
failure, and was in part related to bronchogenic carcinoma.  
The examiner stated that the primary cause of death was not 
substantially related to the veteran's prior history of 
asthma.  

As noted above, the appellant contends that the veteran's 
service-connected asthma weakened his lungs and bronchial 
system and that this weakening contributed to his death by 
heart attack.  As a layperson, however, the appellant is not 
competent to diagnose the cause of the veteran's heart 
attack.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Medical evidence presented by the VA examiner 
indicates that the veteran's asthma was not substantially 
related to his cause of death.  

In sum, there is no competent evidence of record showing that 
any of the disabilities listed on the veteran's death 
certificate (i.e., left ventricular failure, arteriosclerotic 
heart disease, COPD, or carcinoma of the lung) had their 
onset during active service (or any applicable presumptive 
period) or were related to any in-service disease or injury.  
See 38 U.S.C.A. §§ 1110, 1112.  Additionally, there is no 
competent evidence of record showing that the veteran's 
service-connected asthma caused, or contributed substantially 
or materially, to cause his death, or that it was in any way 
related to the causes of death listed on his death 
certificate.  See 38 C.F.R. §§ 3.310, 3.312.  

Based on the foregoing, the Board finds that the criteria for 
service connection for the cause of the veteran's death are 
not met.  Thus, the appellant's claim is denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


